      Case 7:18-cv-00101-LSC-JEO Document 15 Filed 06/04/20 Page 1 of 2                   FILED
                                                                                 2020 Jun-04 AM 10:57
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

CAMERINA VILLAGRAN,                       )
                                          )
       Petitioner,                        )
                                          )
v.                                        )   Case No. 7:18-cv-00101-LSC-JEO
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
       Respondent.                        )

                        MEMORANDUM OF OPINION

      The magistrate judge filed a report on May 13, 2020, recommending this

action be dismissed for failure to state a cognizable claim for habeas relief and

alternatively, for failure to exhaust the administrative remedies.       (Doc. 13).

Although the magistrate judge advised the petitioner of her right to file specific

written objections within fourteen (14) days, no objections have been received by

the court. In fact, on May 20, 2020, the US Postal Service returned the petitioner’s

copy of the report and recommendation to the court as undeliverable. (Doc. 28).

Additionally, the petitioner has not provided the court with a current address

following her April 12, 2019, release from the custody of the Federal Bureau of

Prisons. See https://www.bop.gov/inmateloc/.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is
     Case 7:18-cv-00101-LSC-JEO Document 15 Filed 06/04/20 Page 2 of 2




hereby ADOPTED and the recommendation is ACCEPTED. Therefore, this action

is due to be DISMISSED for failure to state a cognizable claim, failure to exhaust

administrative remedies, and want of prosecution.

      DONE and ORDERED on June 4, 2020.



                                         _____________________________
                                                L. Scott Coogler
                                          United States District Judge
                                                                             160704




2
